IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

CITRIX SYSTEMS, INC.,
Plaintiff,
v.
WORKSPOT, INC.,

Defendant.

C.A. No. 18-588-LPS

JURY TRIAL DEMANDED

PUBLIC VERSION

\/\/\./\./\./\/\/\_/\/

SUPPLEMENTAL DECLARATION OF DOUGLAS BRUSH

OF COUNSEL:

H. Mark Lyon

GIBSON DUNN & CRUTCHER LLP
1881 Page Mill Road

Palo Alto, CA 94304-1211

Tel: (650) 849-5300

Y. Ernest Hsin

GIBSON DUNN & CRUTCHER LLP
555 Mission Street, Suite 3000
San Francisco, CA 94105-0921
Tel: (415) 393-8200

Jennifer Rho

GIBSON DUNN & CRUTCHER LLP
333 South Grand Avenue

Los Angeles, CA 90071

Tel: (213) 229-7000

Karen A. Gibbs
1901 S. Bascom Avenue, Suite 900
Campbell, CA 95008

Dated: December 7, 2018
Public Version Dated: February 5 , 2019

David E. Moore (#3983)

Bindu A. Palapura (#5 3 70)
Stephanie E. O’Byme (#4446)
POTTER ANDERSON & CORROON LLP
Hercules Plaza, 6th Floor

13 13 N. Market Street
Wihnington, DE 19801

Tel: (302) 984-6000
dmoore@potteranderson.com
bpalapura@potteranderson.com
Sobyrne@potteranderson.com

Attorneysfor Defendant Workspot, Inc.

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

CITRIX SYSTEMS, INC., C.A. No. 1218-cv~00588-GMS
Plaintiff, JURY TRIAL DEMANDED

v.
WORKSPOT, INC.,

Defendant.

 

 

SUPPLEMENTAL DECLARATION OF DOUGLAS BRUSH

l, Douglas Brush, declare as follows:

l. I am a Director at Kivu Consulting, lnc. (“Kivu”) in the Cyber lnvestigations
group in the Denver office located at 3507 Ringsby Ct., Suite #106, Denver, CO 80216. Kivu
offers a variety of consulting services for law firms, Fortune 500 companies and individuals
facing disputes that may lead to litigation The Cyber Investigations group Works With clients to
preserve, collect, analyze, and produce critical data for investigations and legal matters

2. I have over 24 years of professional computer and technology experience l joined
the Kivu team in August 2017. Prior to joining Kivu, IWas the Practice Leader of the
Information Security & Governance group at Kraft Kennedy and focused on digital forensics, e-
discovery, and expert Witness testimony services for corporate clients, law tirms, and individuals
l\/ly duties With Kivu include services such as digital forensicexaminations, incident response
and cyber investigations, e-discovery management, information protection, and expert Witness
testimony

3. My Work as a digital forensic examiner has included the proper preservation,
extraction, and presentation of Electronically Stored Information (“ESI”) for legal proceedings 1
have also been responsible for providing reports and giving expert Witness testimony as Well as
served as a federal court appointed Special Master. l have conducted hundreds of forensic

examinations of, and data acquisitions from, various types of digital media, including laptop and

desktop computers, mobile devices and servers. My training and certifications include: SANS
SEC504: Hacl<er Techniques, Exploits & lncident Handling, GIAC Certified lncident Handler
(GCIH), FOR508: Advanced Digital Forensics, lncident Response, and Threat Hunting, GlAC
Certified Forensic Analyst (GCFA), FOR408: Windows Forensic Analysis, GlAC Certified
Forensic Examiner (GCFE), EnCase Computer Forensics l, EnCase Computer Forensics lI,
EnCase Certified Examiner (EnCE), Access Data Certified Examiner (ACE).

4. ln the course of my career, 1 have gained experience Working With and
forensically examining servers, desktop and laptop computers as Well as cloud computing
systems

5. Kivu Was retained on October 25 , 2018 to provide digital forensic and litigation
support services in the above captioned matter on behalf of Gibson, Dunn, & Crutcher LLP.

6 . Kivu performed research and analysis encompassing lP address obfuscation
possibilities With the Guerrilla Mail disposable email address service, email header forging, and
Microsoft Azure log analysis A declaration Was issued regarding the research on Guerrilla l\/lail
on October 30, 2018.

7. Kivu reviewed the capabilities of the Guerrilla Mail service and the methods With
Which an IP address could be hidden or discovered While using this service. A test Was
performed using Guerrilla Mail and a VPN connection to send emails that appeared to originate
in different locations After research and testing Was completed, it Was concluded that it is
possible for a user to obfuscate their original IP address in the header of an email sent from
Guerilla Mail using a VPN, proxy, TOR, or other anonymizing service. Without the provider of
the service producing logs, it is not possible to determine What the sender’s original lP address
Was based on information contained Within the email header.

8. Kivu received activity logs on November 16, 2018 covering October 10, 2018
through October 12, 2018 for Microsoft Azure (“Azure”) subscription ID»_
- This is the subscription lD that Was produced by Microsoft on November 8,

2018 in response to subpoena as linked to IP address 104.46.110.21, Where the offending emails

were alleged to have come from. Activity logs for a Virtual Machine (“VM”) in Azure will show
activities such as creating and deleting a Vl\/l and making changes to a virtual environment
configuration They will also show the username logged on at that time which performed these
activities

9. After analyzing these logs Kivu determined that someone operating under the
username _ had created a Vl\/l on October ll, 2018 at 2:36 am UTC and
then deleted that Vl\/l on 0ctober ll, 2018 at 7:51 pm UTC. The user also attempted to delete the
related Vl\/[ infrastructure, including the public IP address, disk, network interface, and security
group, but these attempts failed.

10. Additional activity logs were received December 3, 2018 covering October 9,
2018 through October 23, 2018. Kivu analyzed the additional activity logs and determined the
logs showed the same activity regarding the creation of deletion of the VM, and the logs also
showed that someone operating under the usemame _ successfully deleted
` the public lP address, disk, network interface, security group, and virtual network related to the
VM on October 16, 2018 between 3:43 am and 4:00 am UTC. Due to the deletion of the VM and
the associated disk, it was not possible to obtain an image of the VM.

ll. Further analysis of the Vl\/l suspected of sending the offending emails was not
possible because of the deletion of the Vl\/l and its related virtual infrastructure. IP addresses are
dynamically assigned by default in Azure. This means that when a new Vl\/l is created along with
a public IP, it is assigned that lP when it is first started, and the assigned IP address can change
depending on the state of the VM. If the VM is stopped and restarted or deleted, the IP address
could be released and reused by different resources This means it is not possible to positively
identify a VM by IP address after it has been stopped or deleted. A Vl\/l that has been deleted
cannot be recovered if the related disk has also been deleted, and in this situation, it is not

possible to review the activities users engaged in while logged into the VM. When the VM

associated with subscription l]),._was deleted along

with the related disk and public 1P address, the IP address would have been released for use by
other resources

12. 1 reserve the right to supplement and amend my declaration and findings should
new evidence be presented in this matter.

13. The facts set forth above are true and correct. 1f called upon to testify as a
witness, 1 could and would competently testify thereto.

14. 1 am being compensated for the time 1 have spent on this litigation l\/ly
compensation does not depend in any way upon the opinion 1 provide or the outcome of this
litigation

1 declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct

%/
Executed on December 7th, 2018 W ~ %/;__,//

Douglas Brush

 

